MERRILL, Justice.
Appellant’s motion to strike the application for certiorari by the State must be granted. This does not mean that we approve the opinion of the Court of Appeals, inasmuch as the cause is treated as if there had been no application for certiorari.
The purported brief filed in support of the petition is, in effect, no brief at all. Supreme Court Rule 39, Code 1940, Tit. 7 Appendix, requires that the application must be accompanied by a brief. It follows that the application must be stricken. Burch v. State, 249 Ala. 72, 29 So.2d 425; Latham v. State, 262 Ala. 108, 77 So.2d 502; Locklear v. State, 205 Ala. 236, 87 So. 712.
Application stricken.
LAWSON, SIMPSON and GOODWYN, JJ., concur.